Citation Nr: 0739582	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
December 3, 1941.  The appellant is the veteran's son, who 
paid the veteran's burial expenses. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant timely appealed the RO's May 1999 
rating action to the Board. 

In addressing the current claim of entitlement to service 
connection for the cause of the veteran's death for purposes 
of burial benefits, the Board observes that the appellant 
does not disagree with the RO's May 1999 and Board's August 
2006 decisions that denied claims of entitlement to 
nonservice-connected death burial benefits and respiratory 
disorder, for accrued benefits purposes, respectively.  Thus, 
the Board will limit its appellate review to consideration of 
the issue listed on the title page. 


FINDINGS OF FACT

1.  The veteran expired on June 8, 1998.  The immediate cause 
of death was listed as lung cancer. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of the veteran's death.

4.  Lung cancer was not manifested many years after service 
and has not been related to service by any competent 
evidence.  

5.  The RO received the appellant's initial claim for 
service-connected burial benefits on June 30, 1998; service 
connection for death or disability based on use of tobacco 
products is prohibited by law for claims filed after June 9, 
1998.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death for 
the purpose of entitlement to burial benefits is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 2307 (West 2002); 38 
C.F.R. §§ 3.303, 3.312, 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to notify

Service Connection Claims

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

VA provided the appellant with notice on the Pelegrini II 
VCAA elements in March 2001 and April 2005 letters.  The 
letters did not explicitly tell the appellant to submit all 
relevant evidence in his possession.  The letters did, 
however, tell him to let VA know of any evidence he thought 
would support his claim, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The March 2001 and April 2005 letters were 
provided after the RO's initial denial in May 1999, but the 
timing deficiency was cured when the claim was readjudicated 
via December 2002 and April 2006 supplemental statement of 
the cases.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a June 2006 letter to the appellant, the RO provided 
information regarding effective dates and percentage ratings 
pursuant to Dingess, supra.  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain or assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims files consists of the veteran's 
service medical records and post-service private and VA 
examination and treatment reports.  To this end, and pursuant 
to the Board's March 2004 request, an independent medical 
expert provided an opinion as to whether the veteran became 
nicotine dependent and, if so, was it at least as likely as 
not (i.e., a 50 percent or greater likelihood) that the 
nicotine dependence began in service.  This opinion was 
provided in May 2004; a copy has been associated with the 
claims files.  

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied. Through various 
notices of the RO/AMC, the appellant has been notified and 
made aware of the evidence needed to substantiate his claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence. 

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or required development to create any 
additional evidence to be considered in connection with the 
claim.  Indeed, the appellant specifically indicated that he 
did not have any additional evidence to submit in support of 
the current appeal (see, VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the appellant in May 
2005).  Significantly, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant 
or to have any effect on the appeal. Thus, any such error is 
deemed harmless and does not prohibit appellate consideration 
of the matter on appeal, at this juncture.  See Mayfield, 
supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Relevant Laws and Regulations

Service connection-general criteria

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Cause of Death-Burial Benefits-criteria

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601- 3.1610 (2007).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312; 
see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service- 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b);
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death. 
38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 Vet. 
App. 166, 168-69 (1992). It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature. 
38 C.F.R. § 3.312(c)(4).


III.  Analysis

During the veteran's lifetime, service connection had not 
been established for any disability.  The Certificate of 
Death reflects that the veteran expired on June 8, 1998.  The 
immediate cause of death was listed as lung cancer.  No other 
significant conditions were listed. 

After a review of the evidence of record, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits is not 
warranted.  In reaching the foregoing determination, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran died as a result of a service- 
connected disability or disabilities. 

To that end, the veteran's service treatment records (STRs) 
are devoid of any subjective complaints and clinical 
findings, or diagnoses of, any lung pathology during service.  
Upon physical evaluation for service discharge in December 
1941, the veteran's lungs were reported as "normal."   A 
chest X-ray was negative. (Parenthetically, the Board 
observes that STRs contain an annotation that the veteran had 
smoked a pipe.)  

In addition, the first post-service evidence of any pulmonary 
disability was in the early 1970's.  To that end, in August 
1970-decades after he was discharged from service in December 
1941-the veteran filed an application for "black lung 
benefits" based on his pre-service employment in the coal-
mining industry (see, Brief of Defendant-Appellate, In The 
United States Court of Appeals For The Sixth Circuit, page 
3).  Private treatment records, dated in the early 1970's, 
reflect that the veteran was diagnosed as having bronchitis, 
along with emphysema, asthma and pneumoconiosis, in 1972 and 
1973, respectively (see, private treatment reports, prepared 
by J. S. H., M. D. and H. H., M. D, dating from March 1964 to 
March 1976, private medical reports, received by the RO in 
November 1984).  
While the medical evidence does not contain an actual date 
that the veteran developed lung cancer, C. L. M., M. D., 
opined the veteran had developed lung cancer, along with 
chronic obstructive pulmonary disease (COPD), as a result of 
tobacco use during his period of military service (see, 
statements, prepared by C. L. M., M. D., dated in June and 
July 1998).  Thus, the earliest sign of lung cancer was in 
1998.  

Thus, in view of the foregoing, as the earliest medical 
evidence of any pulmonary pathology was not until the 1970's, 
decades after the veteran's discharge from service in 
December 1941, service connection for the cause of the 
veteran's death on the basis that a death-causing disease 
became manifested in service is not warranted.

The crux of the appellant's contention, however, is based on 
a theory of causality that the veteran began smoking in 
service, which, in turn, caused his fatal lung cancer and, 
ultimately, his untimely demise.  Unfortunately, and as the 
RO has previously communicated to the appellant, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C.A. § 1103, which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See also 38 C.F.R. § 3.300 (2007).  In 
this case, the RO received the appellant's-as opposed to the 
veteran's during his lifetime-claim for service-connected 
burial benefits on June 30, 1998.  Thus, service connection 
for the cause of the veteran's death on the basis of tobacco 
use in service is therefore precluded.  Id.

Notwithstanding the foregoing and assuming that the 
appellant's claim for service-connected burial benefits had 
been received prior to June 9, 1998, his claim would still 
fail.  To this end, in May 2004 and pursuant to the Board's 
request, an independent medical expert, H. K., M. D., Vice 
Chair and Associate Professor, Department of Psychiatry, 
Saint Louis University, emphatically concluded-after an 
entire review of the veteran's service and post-service 
medical history-that to a reasonable degree of medical 
certainty, there was no evidence that the veteran became 
nicotine dependent as a result of tobacco use during service.  
In formulating her opinion, Dr. H. K. specifically pointed to 
an absence of pulmonary pathology until the early 1970's, an 
absence of evidence that the veteran did not smoke prior to 
his enlistment, and the fact that the veteran had been 
employed in the coal-mining industry prior to service 
enlistment from at least two to as many as seven years.  

In conclusion, the evidence does not show that the veteran 
suffered from any pulmonary disability during service or that 
lung cancer was manifested to a compensable degree in the 
first post-service year, and it is not shown that the primary 
or underlying cause of his death was related to his military 
service.  Thus, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death for purposes of burial 
benefits.


ORDER

Service connection for the cause of the veteran's death for 
purposes of burial benefits is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


